Exhibit 10.17

 

EXECUTION VERSION

 

Security Agreement

 

This Security Agreement (this “Agreement”) dated as of September 2, 2015, is
hereby entered into by and between Opus Bank, a California commercial bank
(“Secured Party”), and its successors and assigns, whose address is 19900
MacArthur Boulevard, Irvine, California 92612, and Medical Transcription
Billing, Corp., a Delaware corporation (“Borrower”), whose address is 7 Clyde
Road, Somerset, New Jersey 08873.

 

WHEREAS, Borrower is indebted to Secured Party pursuant to that certain Credit
Agreement dated of even date herewith by and between Borrower and Secured Party
(as amended, restated, modified or supplemented and in effect from time to time,
the “Credit Agreement”); and

 

WHEREAS, the parties wish to provide for the terms and conditions upon which the
“Liabilities” (as defined in the Credit Agreement) shall be secured; and

 

WHEREAS, this Agreement is made to secure the Liabilities and in consideration
of advances, credit or other financial accommodations now or hereafter being
afforded to Borrower by Secured Party and for other good and valuable
consideration to the Borrower, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.DEFINITIONS.

 

“Account”, “Account Borrower”, “Chattel Paper”, “Commercial Tort Claims”,
“Deposit Accounts”, “Documents”, “Equipment”, “Fixtures”, “General Intangibles”,
“Goods”, “Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit
Rights”, “Proceeds” and “Tangible Chattel Paper” shall have the respective
meanings assigned to such terms, as of the date of this Agreement, in the New
York Uniform Commercial Code.

 

“Collateral” shall mean all of the property of Borrower described in Section 2
hereof, together with all other personal property of Borrower now or hereafter
pledged to Secured Party to secure, either directly or indirectly, repayment of
the Obligations.

 

“Obligations” or “Obligation” shall mean all of Borrower’s “Liabilities” (as
such term is defined in the Credit Agreement). Notwithstanding anything in this
Agreement, the “Obligations” shall not include any obligations of Borrower under
the Warrants (as such term is defined in the Credit Agreement).

 

All terms used but not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement.

 

 

 

 

2.SECURITY INTEREST.

 

As security for the payment or other satisfaction of all Obligations, Borrower
hereby grants to Secured Party a continuing security interest in all of the
personal property of Borrower, whether now or hereafter owned, existing,
acquired or arising and wherever now or hereafter located, including, without
limitation, the following: (a) all Accounts and all Goods whose sale, lease or
other disposition by Borrower has given rise to Accounts and have been returned
to, or repossessed or stopped in transit by, Borrower; (b) all Chattel Paper,
Instruments, Documents and General Intangibles (including, without limitation,
all patents, patent applications, trademarks, trademark applications,
tradenames, trade secrets, goodwill, copyrights, copyright applications,
registrations, licenses, software, franchises, customer lists, tax refund
claims, claims against carriers and shippers, guarantee claims, contract rights,
payment intangibles, security interests, security deposits and rights to
indemnification); (c) all Inventory; (d) all Goods (other than Inventory),
including, without limitation, Equipment, vehicles and Fixtures; (e) all
Investment Property; (f) all Deposit Accounts, bank accounts and all deposits
and cash; (g) all Letter of Credit Rights; (h) all Commercial Tort Claims set
forth on Exhibit A hereto, as such Exhibit A may be amended from time to time;
(i) any other property of Borrower now or hereafter in the possession, custody
or control of Secured Party or any agent or any parent, affiliate or subsidiary
of Secured Party or any participant with Secured Party in the Loans (as defined
in the Credit Agreement), for any purpose (whether for safekeeping, deposit,
collection, custody, pledge, transmission or otherwise); and (j) all additions
and accessions to, substitutions for, and replacements, products and Proceeds of
the foregoing property, including, without limitation, proceeds of all insurance
policies insuring the foregoing property, and all of Borrower’s books and
records relating to any of the foregoing and to Borrower’s business.

 

Except as defined herein, all terms used above shall have the meanings provided
in the New York Uniform Commercial Code.

 

Notwithstanding the foregoing, the security interest granted herein and/or in
the Credit Agreement shall not extend to and the term "Collateral" shall not
include the following (“Excluded Property”) (i) any general intangibles (whether
owned or held as licensee or lessee or otherwise including, for the avoidance of
doubt, leasehold interests as lessee or sublessee under real property leases and
subleases) to the extent that the granting of a security interest therein would
be contrary to applicable law or create a default under any agreement governing
such property, right or license (but only if such restrictions are enforceable
as a matter of law); (ii) any equipment financed by another lender or lessor
under documentation that prohibits the granting of a second lien thereon
executed prior to the date of this Agreement or which is subject to a Permitted
Lien; (iii) any intent-to-use trademarks, prior to the filing of a “Statement of
Use” with respect thereto if and solely to the extent that (and so long as) any
such intent-to-use trademark application would be rendered void by the
attachment or creation of a security interest in the right, title or interest of
Borrower therein); and (iv) more than 65% of the presently existing and
hereafter arising issued and outstanding Equity Interests owned by Borrower of
any Subsidiary of Borrower organized in a jurisdiction other than the United
States, which shares entitle the holder thereof to vote for directors or any
other matter provided, however, that the foregoing exclusions shall not apply in
any case if (x) such prohibition has been waived or such other Person has
otherwise consented to the creation hereunder of a Lien and security interest in
such assigned contract, General Intangible, instrument, license, chattel paper,
property or asset, or (y) such prohibition, or the term that relates or gives
rise thereto, would be rendered ineffective pursuant to any of Sections 9-406,
9-407, 9-408 or 9-409 of Article 9 of the Uniform Commercial Code, as applicable
and as then in effect in any relevant jurisdiction, or any other applicable law
(including the Bankruptcy Code) or principles of equity; provided, further, that
Excluded Property shall not include (1) Proceeds (as such term is defined in the
UCC), substitutions or replacements of any Excluded Property referred to in the
foregoing clauses (i), (ii), (iii) and (iv), unless such Proceeds, substitutions
or replacements would otherwise constitute Excluded Property referred to in the
foregoing clauses (i), (ii), (iii) and (iv), and (2) any Account, Inventory or
interest in any deposit account.

 

-2- 

 

 

3.POSSESSION OF COLLATERAL AND RELATED MATTERS.

 

Promptly upon Borrower’s receipt of any portion of the Collateral evidenced by
an Instrument or a negotiable Document, including, without limitation, any
Tangible Chattel Paper and any Investment Property consisting of certificated
securities, Borrower shall deliver the original thereof to Secured Party
together with an appropriate endorsement or other specific evidence of
assignment thereof to Secured Party (in form and substance acceptable to Secured
Party). If an endorsement or assignment of any such items shall not be made for
any reason, Secured Party is hereby irrevocably authorized, as Borrower’s
attorney and agent-in-fact, to endorse or assign the same on Borrower’s behalf.

 

4.WARRANTIES AND COVENANTS.

 

Borrower warrants and agrees that:

 

(a)          All of the Collateral is and will at all times be owned by Borrower
free and clear of all liens and security interests, except for (i) the security
interests granted hereunder, and (ii) Permitted Liens (as defined in the Credit
Agreement).

 

(b)          The office where Borrower keeps Borrower’s books, records and
accounts (or copies thereof) concerning the Collateral, Borrower’s principal
place of business and all of Borrower’s other places of business, locations of
Collateral, post office boxes and bank accounts are as set forth in Exhibit B;
Borrower shall promptly (but in no event less than ten (10) days prior thereto)
advise Secured Party in writing of the proposed opening of any new place of
business, the closing of any existing place of business, any change in the
location of Borrower’s books, records and accounts (or copies thereof) or the
opening or closing of any post office box or bank account of Borrower.

 

(c)          The Collateral, including, without limitation, all equipment (but
excluding movable goods that are located with employees and consultants in the
ordinary course of business), is and shall be kept only at the addresses set
forth on the first page of this Agreement or on Exhibit B, and at other
locations in the continental United States of which Secured Party has been
advised by Borrower in writing.

 

(d)          Borrower shall keep the Collateral properly housed and insure the
Collateral at all times to the extent required under the Credit Agreement.

 

(e)          Borrower will not sell, lease, transfer, assign or otherwise
dispose of any of the Collateral or any interest therein without the prior
written consent of Secured Party in each instance or as otherwise permitted in
this Agreement or the Credit Agreement.

 

(f)          Borrower will not permit any liens or security interests to attach
to any of the Collateral, except those specified in Section 4(a) hereof.

 

(g)          Borrower will pay prior to their becoming delinquent all taxes,
license fees and assessments relating to the Collateral which, if unpaid, could
result in a lien on the Collateral, except those contested by Borrower in good
faith (and for which adequate reserves and other satisfactory protections
against loss or forfeiture of title thereto) have been provided.

 

-3- 

 

 

(h)          Borrower will deliver or cause to be delivered to Secured Party the
financial information required to be delivered by Borrower pursuant to the
Credit Agreement.

 

(i)          Borrower shall be liable to Secured Party for any expenditures
incurred by Secured Party pursuant to the terms of this Agreement or the Credit
Agreement for the maintenance and preservation of the Collateral, including but
not limited to taxes, levies, insurance and repairs, and for the repossession,
holding, preparation for sale, and the sale or other disposition, of the
Collateral (including reasonable attorneys’ and accountants’ fees and expenses
incurred in connection therewith), as well as all damages for breach of
warranty, misrepresentation, or breach of covenant by Borrower, and all such
liabilities shall be included in the definition of Obligations herein, shall be
secured by the security interest granted herein, and shall be payable upon
demand.

 

(j)          Borrower will authenticate, execute and deliver to Secured Party
such financing statements and any other documents required by Secured Party (and
pay the cost of filing or recording the same in all public offices deemed
necessary or desirable by Secured Party) and do such other acts and things as
Secured Party may deem necessary in its reasonable discretion, to perfect or
maintain the security interest granted herein and the priority thereof or to
effectuate the purposes of this Agreement. Borrower irrevocably hereby makes,
constitutes and appoints Secured Party (and all Persons (as defined in the
Credit Agreement) designated by Secured Party for that purpose) as Borrower’s
true and lawful attorney and agent-in-fact to execute such financing statements,
documents and other agreements and instruments and do such other acts and things
as may be necessary to preserve and perfect Secured Party’s security interest in
the Collateral. Borrower further agrees that a carbon, photographic, photostatic
or other reproduction of this Agreement or of a financing statement shall be
sufficient as a financing statement.

 

(k)          Borrower shall, at the request of Secured Party, indicate on its
records concerning the Collateral a notation, in form satisfactory to Secured
Party, of the security interest of Secured Party hereunder.

 

(l)          Borrower has no Commercial Tort Claims pending other than those set
forth on Exhibit A hereto, as it may be amended from time to time. Promptly upon
becoming aware thereof Borrower shall notify Secured party of any Commercial
Tort Claim which may arise, which shall constitute Borrower’s authorization to
amend Exhibit A to add such Commercial Tort Claim.

 

5.EVENTS OF DEFAULT.

 

The occurrence and continuance of any Event of Default under the Credit
Agreement shall be deemed an Event of Default hereunder.

 

-4- 

 

 

6.RIGHTS AND REMEDIES.

 

Upon the occurrence and continuance of an Event of Default, Secured Party may
exercise from time to time any rights and remedies available to it under the
Uniform Commercial Code and any other applicable law in addition to, and not in
lieu of, any rights and remedies expressly granted in this Agreement or in any
other agreements between Secured Party and Borrower and all of Secured Party’s
rights and remedies shall be cumulative and non-exclusive to the extent
permitted by law. In particular, but not by way of limitation of the foregoing,
Secured Party may, without notice, demand or legal process of any kind, take
possession of any or all of the Collateral (in addition to Collateral of which
it already has possession), wherever it may be found, and for that purpose may
pursue the same wherever it may be found, and may enter onto any of Borrower’s
premises where any of the Collateral may be, and search for, take possession of,
remove, keep and store any of the Collateral until the same shall be sold or
otherwise disposed of, and Secured Party shall have the right to store the same
at any of Borrower’s premises without cost to Secured Party. At Secured Party’s
request, Borrower shall, at Borrower’s expense, assemble the Collateral and make
it available to Secured Party at one or more places to be designated by Secured
Party and reasonably convenient to Secured Party and Borrower. Borrower
recognizes that if Borrower fails to perform, observe or discharge any of its
Obligations, no remedy at law will provide adequate relief to Secured Party, and
agrees that Secured Party shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages. Any notification of intended disposition of any of the Collateral
required by law will be deemed to be a reasonable authenticated notification of
disposition if given at least ten (10) days prior to such disposition and such
notice shall (i) describe Secured Party and Borrower, (ii) describe the
Collateral that is the subject of the intended disposition, (iii) state the
method of the intended disposition, (iv) state that Borrower is entitled to an
accounting of the Obligations and state the charge, if any, for an accounting
and (v) state the time and place of any public disposition or the time after
which any private sale is to be made. Secured Party may disclaim any warranties
that might arise in connection with the sale, lease or other disposition of the
Collateral and has no obligation to provide any warranties at such time. Any
Proceeds of any disposition by Secured Party of any of the Collateral may be
applied by Secured Party to the payment of expenses in connection with the
Collateral, including, without limitation, legal expenses and reasonable
attorneys’ fees, and any balance of such Proceeds may be applied by Secured
Party toward the payment of such of the Obligations, and in such order of
application, as Secured Party may from time to time elect. In the event of any
excess Proceeds after payment in full of the Obligations, such excess shall be
paid to Borrower.

 

7.FEES, COSTS AND CHARGES.

 

Borrower shall be obligated to reimburse Secured Party, as part of the
Obligations, for all fees, costs or charges of any kind incurred by Secured
Party in connection with the Credit Agreement and this Agreement, including
without limitation, any reasonable fees, costs or charges incurred by Secured
Party in enforcing its rights and remedies under the Credit Agreement and this
Agreement.

 

-5- 

 

 

8.MISCELLANEOUS.

 

(a)          Any failure or delay by Secured Party to require strict performance
by Borrower of any of the provisions, warranties, terms and conditions contained
herein, in the Credit Agreement or in any other agreement, document or
instrument, shall not affect Secured Party’s right to demand strict compliance
and performance therewith, and any waiver of any Event of Default shall not
waive or affect any other Event of Default, whether prior or subsequent thereto,
and whether of the same or of a different type. None of the warranties,
conditions, provisions and terms contained herein, or in the Credit Agreement or
in any other agreement, document or instrument shall be deemed to have been
waived by any act or knowledge of Secured Party, its agents, officers or
employees, other than pursuant to an instrument in writing, signed by an officer
of Secured Party, directed to Borrower and specifying such waiver.

 

(b)          Any notice under this Agreement shall be addressed to the parties
at their respective addresses set forth on the first page of this Agreement, or
to such other address as either party designates to the other in the manner
herein described.

 

(c)          In the event that any provision hereof shall be deemed to be
invalid by any court, such invalidity shall not affect the remainder of this
Agreement.

 

(d)          This Agreement shall be binding upon and for the benefit of the
parties hereto and their respective successors and assigns.

 

(e)          This Agreement is delivered in the State of NEW YORK and governed
by NEW YORK law (without giving effect to its laws of conflicts). Borrower
agrees that any legal action or proceeding with respect to any of its
obligations under this Agreement may be brought by the Bank in any state or
federal court located in the NORTHERN DISTRICT of CALIFORNIA, as the Bank in its
sole discretion may elect. By the execution and delivery of this Agreement,
Borrower submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the exclusive jurisdiction of those courts.
Borrower waives any claim that the State of CALIFORNIA is not a convenient forum
or the proper venue for any such suit, action or proceeding.

 

(f)          BORROWER HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, ANY OF THE
OTHER AGREEMENTS, THE LIABILITIES, THE COLLATERAL, ANY ALLEGED TORTIOUS CONDUCT
BY BORROWER OR SECURED PARTY OR WHICH, IN ANY WAY, DIRECTLY OR INDIRECTLY,
ARISES OUT OF OR RELATES TO THE RELATIONSHIP BETWEEN BORROWER AND SECURED PARTY.
IN NO EVENT SHALL SECURED PARTY BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL OR
CONSEQUENTIAL DAMAGES.

 

(g)          BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND
PRIOR TO THE EXERCISE BY SECURED PARTY OF ITS RIGHTS TO REPOSSESS THE COLLATERAL
OF BORROWER WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON SUCH
COLLATERAL WITHOUT PRIOR NOTICE OR HEARING.

 

[Remainder of page intentionally left blank; signature page follows]

 

-6- 

 



 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
on the date set forth above.

 

BORROWER:   SECURED PARTY:       Medical Transcription Billing, Corp., a
Delaware corporation   Opus Bank       By:  /s/ Mahmud Haq   By: /s/ Douglas
Stewart Name: Mahmud Haq   Name: Douglas Stewart Title: CEO   Title: Managing
Director       Date Signed: 9/2/2015   Date Signed: 9/2/2015

 

Signature Page to Borrower Security Agreement

 

 

 

 

EXHIBIT A

 

COMMERCIAL TORT CLAIMS

 

None.

 

Exhibit A to Security Agreement

 

 

 

 

EXHIBIT B

 

Borrower’s principal place of business and all of Borrower’s other places of
business, locations of Collateral, post office boxes and bank accounts:

 

Principal Place of Business:

 

7 Clyde Road, Suite 201

Somerset, NJ 08873

 

Other Office(s):

 

237 West 35th St., Suite. 1202

New York, NY 10001

 

4567 Crossroads Park Drive

Liverpool, NY 13088

 

4 Coulter Road

Clifton Springs, NY 14432

 

601 Gates Rd, Suite 3

Vestal, NY 13650-2288

 

74 Industrial Park Road

Saco, ME 04072-1840

 

5191 Columbus Road, Suite B

Macon, GA 31206

 

8601 Village Drive, Suite 204

San Antonio, TX 78217

 

3480 Torrance Blvd., Suite 301

Torrance, CA 90503

 

3405 Kenyon Street, Suite 300

San Diego, CA 92110

 

3350 E. Birch Street, Suite 105

Brea, CA 92821

 

Additional Locations of Collateral (in addition to the foregoing locations):

 

200 Campus Drive Somerset

NJ 08873

 

Exhibit B to Security Agreement

 

 

 

 

Bank Accounts:

 



Bank Account #

(All are Checking

Accounts)

  Bank Name and Address       ***********  

TD Bank, 3221 New Jersey Route 27

Franklin Park, NJ 08823

      ***********  

TD Bank, 3221 New Jersey Route 27

Franklin Park, NJ 08823

      ***********  

TD Bank, 3221 New Jersey Route 27

Franklin Park, NJ 08823

 





 

 

